DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev (SU 1664598; machine translation relied upon) in view of Graas (EP 485884).
Regarding claim 1, Andreev teaches a pneumatic tire comprising first and second longitudinal grooves 1 and first and second lateral grooves extending obliquely in opposite inclinations with respect to the width direction, and a trapezoidal block defined by the first and second longitudinal grooves and first and second lateral grooves (machine translation at pages 1-2; figure 2). Andreev does not specifically disclose that the block includes first and second sipes. Graas teaches providing a block 556 with first and second sipes extending obliquely towards opposite sides in the width direction (column 4, lines 7-47; figure 5). It would have been obvious to one of ordinary skill in the art to use first and second sipes extending obliquely towards opposite sides in the width direction as taught by Graas in the tire of Andreev in order to create a winter type tire having good braking properties on wet surfaces and good traction properties on ice and snow covered roads (see Graas at column 1, lines 28-31).
Regarding claim 3, Graas teaches that the second sipe extends toward the first sipe and is butted against the first sipe (see figure 5 – block 556).
Regarding claim 7, Andreev teaches a plurality of main grooves 1, a center land (first block row to the right of equatorial rib) and a quarter land (next adjacent block row to the right of the center land), wherein the trapezoidal block in the center land faces the trapezoidal block in the quarter land, and a total shape of these two blocks is substantially hexagonal (figure 2).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev in view of Graas as applied to claim 1 above, and further in view of Verdier (GB 1514473).
Regarding claim 2, Andreev (combined) does not specifically disclose that the first sipe is parallel to the first lateral groove, and the second sipe is parallel to the second lateral groove. However, it is well-known in the tire art to angle sipes parallel to adjacent lateral grooves, as is shown, e.g., by Verdier (see figure 1 – rightmost shoulder blocks). It would have been obvious to one of ordinary skill in the art to incline the first sipe parallel to the first lateral groove and the second sipe parallel to the second lateral groove as taught by Verdier in the tire of Andreev (combined) because inclining the sipe and groove at the same angle will allow the sipe and groove to reinforce each other’s edge effect. 
Regarding claim 6, Graas teaches providing a plurality of the first and a plurality of the second sipes (figure 5 – block 556), as well as teaching an interval between a first sipe and the first inclined groove is substantially equal to an interval between adjacent first sipes, and an interval between an additional sipe and an adjacent groove is substantially equal to an interval between adjacent additional sipes (figure 5 – block 552). Accordingly, it would have been obvious to one of ordinary skill in the art to use multiple first and second sipes with equal intervals between an adjacent lateral groove and the sipe as between adjacent sipes as taught by Graas in the tire of Andreev (combined) as known sipe configurations with the predictable result of having a functional block.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Andreev in view of Graas as applied to claim 1 above, and further in view of Hashimura (US Pat. No. D348,864).
Regarding claim 4, Andreev (combined) does not specifically disclose using a smaller inclination angle for the first inclined groove than the second inclined groove. In a tire similarly directed to trapezoidal tread blocks, Hashimura teaches using a smaller inclination angle for the first inclined groove than the second inclined groove. It would have been obvious to one of ordinary skill in the art to use a smaller inclination angle for the first inclined groove than the second inclined groove as taught by Hashimura in the tire of Andreev (combined) as a known alternative inclined groove configuration in a trapezoidal block tire with the predictable result of being a functional tire.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Andreev in view of Graas and Hashimura as applied to claim 4 above, and further in view of Verdier (GB 1514473).
Regarding claim 5, Andreev (combined) does not specifically disclose that the first sipe is parallel to the first lateral groove, and the second sipe is parallel to the second lateral groove. However, it is well-known in the tire art to angle sipes parallel to adjacent lateral grooves, as is shown, e.g., by Verdier (see figure 1 – rightmost shoulder blocks). It would have been obvious to one of ordinary skill in the art to incline the first sipe parallel to the first lateral groove and the second sipe parallel to the second lateral groove as taught by Verdier in the tire of Andreev (combined) because inclining the sipe and groove at the same angle will allow the sipe and groove to reinforce each other’s edge effect. Additionally, Graas teaches that one of the sipes is longer than the other (figure 5 – block 556). Accordingly, for the tire set out above, it would have been immediately apparent that there are only four configurations that could be set up using those teachings – larger first sipe and first inclined groove, larger second sipe and second inclined groove, larger first sipe and second inclined groove (as claimed), or larger second sipe and first inclined groove, and accordingly it would have been obvious to try all four configurations as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiraga (JP 56131406) teaches a pneumatic tire comprising trapezoidal blocks (figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 13, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 13, 2022